Citation Nr: 1703793	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  13-00 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an initial compensable evaluation for residuals of a pilonidal cystectomy and perianal abscesses.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and the Veteran's spouse


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In September 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's two superficial scars have been stable and have not been manifested by pain.

2.  Throughout the period on appeal, the Veteran's perianal abscesses have been manifested by constant slight anal leakage.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for residual scars due to a pilonidal cystectomy have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7804 (2016).

2.  The criteria for a 10 percent disability rating, but no higher, for perianal abscesses have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.20, 4.114, Diagnostic Codes 7332, 7335 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In August 2009, the Veteran filed a claim for service connection for a cyst condition and in a June 2010 rating decision, the RO granted service connection for a pilonidal cyst and assigned a noncompensable evaluation based on scars, which were found to be the only residuals of a pilonidal cystectomy.  The Veteran disagreed with the noncompensable rating assigned and perfected his appeal to the Board.

In January 2015, the Board remanded the Veteran's claim to contact him and request that he submit additional evidence in support of his claim and to schedule a VA examination to determine the nature and severity of his residuals of a pilonidal cystectomy.  

In May 2015, the RO sent a letter to the Veteran requesting that he complete and return VA Form 21-4142, Authorization and Consent to Release Information, for each health care provider he has sought treatment with to allow VA to request those records on his behalf.  The Veteran did not respond to that letter and it was not returned as undeliverable.  In May 2015, the Veteran was afforded a VA examination to assess the residuals of his pilonidal cystectomy, and the Board finds this examination is adequate.  Accordingly, the Board finds that there has been substantial compliance with its January 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  

The Veteran claims that the residuals of his service-connected pilonidal cyst, which have been identified as scars, are more severe than they are currently rated and believes that a compensable rating is warranted.  The rating criteria for scars are set forth at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805.  The Veteran's scars are currently rated as noncompensable under Diagnostic Code 7804.  38 C.F.R. § 4.118.

Diagnostic Code 7800 pertains to scars of the head, face and neck and is not applicable in this case.  Diagnostic Code 7801, which pertains to deep and nonlinear scars not of the head, face, or neck, is also not applicable because the evidence reflects the Veteran's scars are superficial and not deep.  Diagnostic Code 7802, which pertains to superficial and nonlinear scars not of the head, face, or neck, is also not applicable because the Veteran's scars are linear.  Even assuming this diagnostic code was relevant to the Veteran's claim, the area(s) of his scars do not cover a minimum of 144 square inches (929 square centimeters), which is required to receive the minimum compensable disability rating.  Diagnostic Code 7803 was removed from the diagnostic criteria as of October 23, 2008.  Diagnostic Code 7805 evaluates scars, other (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804, and provides that any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800, 7801, 7802, or 7804 should be evaluated under an appropriate Diagnostic Code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2016).  The medical evidence demonstrates that the Veteran does not experience any other disabling effects due to his service-connected scars; and therefore, Diagnostic Code 7805 is inapplicable.

Accordingly, the Board will consider whether the Veteran is entitled to a compensable disability rating under Diagnostic Code 7804.

Diagnostic Code 7804 evaluates scars which are unstable and painful.  38 C.F.R. § 4.118.  A 10 percent rating is warranted for one or two scars that are unstable or painful.  A 20 percent rating is warranted for three to four scars that are unstable or painful, and a 30 percent rating is warranted for five or more scars that are unstable or painful.  Id.  An unstable scar is defined as one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note (1).  If one or more scars are both unstable and painful, the rating criteria provide that 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Id. at Note (2).  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code when applicable.  Id. at Note (3).

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal.  Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claim.

As an initial matter, and as more fully explained below, the Board has broadened and recharacterized the increased rating claim on appeal to include symptoms associated with perianal abscesses.

In a statement received in November 2009 from the Veteran, he indicated he was operated on for a pilonidal cyst condition in 1971 or 1972 and that ever since then he has experienced constant yellowish drainage in his anal area.  He stated that every now and then the area becomes infected and bursts.  In a December 2009 statement, the Veteran's wife indicated she has witnessed the Veteran suffer from perianal cysts for approximately the past twenty years and that he experiences constant draining from his anal area.

At a February 2010 VA dermatology examination, the examiner noted remnants of the pilonidal cyst with a little erythema and a little opening.  The percent of the exposed area was found to be zero percent and the percentage of the entire body was one percent.  At a March 2010 VA scars examination, the examiner found two linear, superficial scars above the anus measuring 1.5 inches by .2 centimeters and 1 inch by .2 centimeters.  The scars were not painful on examination, there was no skin breakdown, and there was no underlying soft tissue damage.  There was also no abnormal texture, hypo- or hyper-pigmented areas, and the surface contour of the scars were not elevated or depressed on palpation.  The examiner found no limitations on the Veteran's routine daily activities or employment due to scars, to include no impairment of limitation of motion.

In May 2010, a VA physician provided a summary of the Veteran's symptoms related to his service-connected pilonidal cyst and noted he underwent a pilonidal cystectomy in August 1972.  The physician also noted there was documentation for treatment for a perianal abscess in February 1988, and a review of the February 1988 report reflects the Veteran experienced swelling in his rectal area and abscesses were drained.  The physician reviewed the February 2010 and March 2010 examination reports and noted that while there were remnants of scars left by the surgery on the pilonidal cyst, there were no other residuals of any clinical findings from the pilonidal cystectomy.  The physician concluded that the Veteran's perianal abscesses were not related to his pilonidal cystectomy or residuals thereof, and determined that the Veteran's perianal abscesses were more likely than not due to the Veteran's service-connected diabetes mellitus, type II.  Therefore, in adjudicating the current increased rating claim, the Board will consider functional impairment due to the Veteran's scars from his pilonidal cystectomy as well as manifestations of his perianal abscesses.

A February 2011 VA treatment note reflects the Veteran complained of constant anal drainage of a clear to whitish material without pain, tenderness, or swelling.

At his September 2013 hearing, the Veteran testified that his scar was not painful, but that he did experience numbness during the course of the day and daily drainage from his surgical site.  He also indicated that he did not always have to go to the toilet to relieve himself when he experienced drainage but that he experienced an "odor repulsion" because he would keep a tissue at the drainage site because he did not know "what's going to come out" or "when it's going to come out."  

At a May 2015 VA examination, the Veteran reported being unable to sit for long periods of time and that he had to change his position and get up and walk around because of his scar.  He stated he experienced a slight burning from time to time in that area but did not complain of pain.  On examination, the examiner determined that the whole scar from the pilonidal cystectomy measured roughly 9 cm. by 1 cm. and that the top portion of that scar, measuring 1 cm. by 1 cm. was slightly hypertrophic, while the rest of the scar measuring 8 cm. by 1 cm. was linear and superficial.  

The Board notes that the March 2010 VA examiner determined the Veteran had two scars, while the May 2015 VA examiner seemed to imply that the Veteran had one scar, part of which was hypertrophic and part of which was not.  Affording the Veteran the benefit of the doubt, the Board will assume that the Veteran has two separate scars, and not one, in evaluating his disability.

In a June 2016 Informal Hearing Presentation, the Veteran's representative alleged that the May 2015 examiner noted that the Veteran reported pain at the scar area and that based on this, the Veteran is entitled to a disability rating of at least 10 percent.

Following a thorough review of the record, the Board finds that a compensable rating under Diagnostic Code 7804 is not warranted for the Veteran's service-connected scars.  In order to receive the minimum compensable rating under that diagnostic code, the evidence must reflect that the Veteran has one or two scars that are unstable or painful.  

The Board recognizes the Veteran's reports of numbness and "slight burning" at the scar sites; however, examiners have specifically found that the only residuals from his pilonidal cystectomy are scars and have not identified numbness or burning sensations as residuals of this disability.   Even assuming these symptoms were found to be residuals the Veteran's pilonidal cystectomy, numbness and burning are not tantamount to pain and the Veteran has specifically denied pain throughout the record.  It is unclear how the Veteran's representative arrived at the erroneous conclusion that the Veteran informed the May 2015 examiner that his scars were painful.  

Specifically, as described above, while the Veteran acknowledged numbness and a slight burning sensation at that examination, his scars were not painful on palpation and the Veteran himself never once said during that examination, or throughout the record for that matter, that his scars were painful.  The Board notes that there is also no evidence that the scars are unstable, which is described in the regulation as "frequent loss of covering of skin over the scar."  See 38 C.F.R. § 4.118, Diagnostic Code 7804, Note (1).  While the Veteran has contended he experiences anal leakage and drainage at the scar sites, the medical evidence reflects this is due to his perianal abscesses and is not due to loss of skin over the scars.  Accordingly, a compensable disability rating under Diagnostic Code 7804 is not warranted as the evidence does not reflect that Veteran's two scars are painful or unstable.

Turning to the Veteran's symptoms of anal leakage due to his perianal abscesses, the Board finds that manifestations of this disability warrant a rating under a separate diagnostic code.  While perianal abscesses are not listed in the Rating Schedule, a disability may be rated by analogy to a closely related disease or injury in which not only the functions affected, but also the anatomical area and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  The Board has reviewed all applicable diagnostic codes and finds that the Veteran's perianal abscesses are most appropriately rated under Diagnostic Code 7335, which contemplates fistula in ano.  See 38 C.F.R. § 4.114.  Diagnostic Code 7335 provides that fistula in ano should be rated as impairment of sphincter control.  Id.

Under Diagnostic Code 7332 (rectum and anus, impairment of sphincter control), a 10 percent disability rating is warranted for constant slight or occasional moderate leakage.  A 30 percent disability rating is warranted for occasional involuntary bowel movements, necessitating wearing of a pad.  A 60 percent disability rating is warranted for extensive leakage and fairly frequent involuntary bowel movements.  The maximum 100 percent disability rating is warranted for complete loss of sphincter control.  38 C.F.R. § 4.114, Diagnostic Code 7332.  The medical and lay evidence of record reflects that the Veteran's symptoms of his perianal abscesses are most consistent with a 10 percent disability rating for constant slight leakage.  A higher rating is not warranted because the Veteran's perianal abscesses are not manifested by involuntary bowel movements, his leakage is not extensive, and it does not warrant necessitating wearing a pad.  The Veteran has indicated throughout the record that he experiences constant leakage and testified at his September 2013 hearing that he would usually put a piece of toilet paper at the leakage site.  Given that the Veteran only needs to stop the drainage with a piece of paper reflects that his leakage is slight and is not so severe to warrant necessitating wearing a pad or to be characterized as "extensive."  Accordingly, a disability rating in excess of 10 percent is not warranted.

In sum, the evidence reflects that the Veteran's residuals of pilonidal cystectomy (identified as scars) do not warrant a compensable rating, and that manifestations of his perianal abscesses due to his diabetes mellitus, type II, warrant a 10 percent disability rating.

The Board has considered the Veteran's lay statements with regard to his claim and finds that his statements regarding the symptoms he experiences are competent evidence because this requires only personal knowledge.  See 38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, his statements are not competent evidence to identify a specific level of disability to the appropriate diagnostic codes as this requires specialized education, training or experience.  See 38 C.F.R. § 3.159(a).  

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2016).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  In exceptional cases where the rating is inadequate, it may be appropriate to assign an extra-schedular rating.  38 C.F.R. § 3.321(b) (2016).  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Veteran's symptoms are contemplated by the Rating Schedule and there is no evidence that manifestations of his scars or perianal abscesses represent an extraordinary disability picture, with such related factors such as frequent periods of hospitalization or marked interference with employment.  See 38 C.F.R. § 3.321(b).  Accordingly, referral of this case for extraschedular consideration is not warranted.

The Veteran has not claimed and the evidence does not reflect that the Veteran is unemployable due to his scars and perianal abscesses; therefore the issue of entitlement to TDIU is not before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In rendering the decisions herein, the Board has considered the benefit of the doubt doctrine, however, as the preponderance of the evidence is against a compensable disability rating for scars and against a rating in excess of 10 percent for perianal abscesses, it is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

VA's Duties to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).

VA's duty to notify was satisfied by a letter dated October 2009.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's service treatment records and VA outpatient treatment records have been obtained.  Moreover, the Veteran has been afforded adequate VA examinations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, the February 2010, March 2010, and May 2015 examiners performed physical examinations of the Veteran, took into account the Veteran's statements and treatment records, and provided all information required for rating purposes.  Additionally, a May 2010 medical opinion details the history of the Veteran's disability and provides a comprehensive report regarding the symptoms attributable to his condition.

The Veteran has not identified any additional, existing evidence that could be obtained to substantiate his claim and the Board is also unaware of any such evidence.  Accordingly, the Board finds that VA has satisfied its duty to assist the Veteran.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473, 486 (2006).

ORDER

Throughout the period on appeal, an initial compensable disability rating for residuals of a pilonidal cystectomy is denied.

Throughout the period on appeal, a separate disability rating of 10 percent, but no higher, for perianal abscesses is warranted, subject to applicable laws and regulations governing the award of monetary benefits.


JOHN CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


